REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and accepted terminal disclaimer filed on 05/05/22 have overcome the rejections of the office action mailed 04/28/22. 
The terminal disclaimer filed on May 5, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/739,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the obviousness-type double patenting rejection of Claims 1-19 as being unpatentable over Claims 1-5, 8, 9, 11-21, 23, 24, 27-39, 43-56 of U.S. Application No. 16/739,547, of record stated in the Office Action dated April 28, 2022 is withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-19, 28-35 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The composition or packaging system of Applicant’s claimed invention is different from those of the prior art documents and the differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art (including the closest prior art Reinmuller (US 5,731,298 A) does not teach or suggest a packaging system for the storage of an ophthalmic device comprising a sealed container containing one or more unused ophthalmic devices immersed in an aqueous packaging solution comprising one or more crosslinked polymeric networks, wherein the one or more crosslinked polymeric network comprises a reaction product of a first glycosaminoglycan, a second glycosaminoglycan, and a first crosslinking agent, wherein the first glycosaminoglycan is different than the second glycosaminoglycan, and wherein the aqueous packaging solution has an osmolality of at least about 180 mOsm/kg, a pH of about 6 to about 9 and is heat sterilized. Furthermore, as pointed out by Applicant, the crosslinked polymeric networks of the present invention advantageously exhibit suitable physical and chemical properties, e.g., oxygen permeability, lubriciousness mucoadhesivity and wettability, for prolonged contact with the body by crosslinking a first glycosaminoglycan with a second glycosaminoglycan, wherein the first glycosaminoglycan is different than the second glycosaminoglycan. The crosslinked polymeric networks of the present invention advantageously provide improved lubricity to the surface of a biomedical device such as a contact lens. For example, the benefits of improved lubricity using the crosslinked polymeric networks of the present invention include, for example, minimizing interactions between 
a contact lens and its respective packaging blister, a lens surface that is more robust toward processing and handling conditions, and improved comfort upon insertion into a subject's eye, as well as reduced deposition (e.g., protein, lipid) and thus potentially reducing biofilm formation by the contact lens wearer onto the lens surface. Also, the crosslinked polymeric networks of the present invention advantageously provide improved wettability to the surface of a biomedical device such as a contact lens.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed composition or packaging system. Moreover, the composition or packaging system of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623